Dear Mr. Perez:
This office is in receipt of your opinion request regarding the Department of Health and Hospital's duties and or obligations, if any, concerning parish health units as these are described in La.R.S. 40:12 through 40:27.  In your request you ask three questions, namely,
  1.  What are the parish's duties/obligations, and what is the state's (D.H.H.'s) duties/obligations?
  2.  Whose duty/obligation is it to provide funding for the maintenance and operations of the parish health units?
  3.  What services, if any, is the state (D.H.H.) obligated to provide in a parish health unit?
The pertinent statutes to be reviewed in order to answer your questions include the following:
La.R.S. 40:12
  Each parish of the state shall provide a health unit or department.  These units or departments shall be known as parish health units.
La.R.S. 40:13
  The governing body of each parish shall provide ample means for the maintenance and operation of its parish health units or departments and for the promotion and conservation of public health.  For the purposes of this Title they shall be known as parish health units.
  If a municipality encompasses an entire parish, the municipal authorities shall, for the purposes of this Part, be known as parish authorities.
A reading of the above statutes clearly shows that the parish governing authority has the duty to provide a health unit or department as well as providing ample means for the maintenance and operation of such units or departments.  That obligation is on the parish and not on the state through the Department of Health and Hospitals.
In answer to the second part of this question, it is our opinion that the duties/obligations of the state, through the Department of Health and Hospitals under the statutes are to provide supervision and advice through the state health officer and the office of health services.  It also has the duty of appointing a parish health officer.
La.R.S. 40:16 provides,
  All parish health units act under the supervision and advice of the state health officer and the office of health services and environmental quality of the Department of Health and Hospitals.
La.R.S. 40:20 states,
  A. "The state health officer, after consultation with the parish governing authority and with the approval of the secretary of the Department of Health and Hospitals, and the parish governing authority, shall appoint a parish health officer, except in Orleans Parish.  In Orleans Parish, the parish health officer shall be designated as the health director and shall be appointed by the mayor of the city of New Orleans. . . ."
A review of these statutes further shows that the Department of Health and Hospitals is under no obligation to provide services in a parish health unit other than the appointment of the parish health officer along with the parish governing authority as provided in R.S. 40:20 cited above and provide supervision and advice through the state officer as provided in La.R.S.40:16 also cited above.
In conclusion, it is the opinion of this office that it is the duty and obligation of the parish to provide funding for the maintenance and operation of parish health units and that the duties and obligations of the Department of Health and Hospitals under these statutes are limited to providing supervision and advice and the appointment of a parish health officer.
Should you have any questions or comments please do not hesitate to contact our office.
Yours very truly
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHB, Jr./mjb